Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term ADBLUE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 2-5 recite “joining chambers.”  The joining chambers are not labeled in the drawings and are not mentioned in the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims 2-5, each claim adds at least one joining chamber.  The Office doesn’t recognize the structure that forms a joining chamber because no such structure has been disclosed.  Re claim 4, at least one joining chamber is obtained by the kiss off method and this was not originally disclosed. 
The disclosure supports joining points 17.  These joining points are similar to weld portions not chambers.  Applicant seems confused.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baumann (US 3912107).
Baumann discloses a combined fuel tank used in vehicles with diesel motor using urea-based chemical substance and made of polymer-based material by using 5rotation technology, comprising a first chamber; a second chamber positioned in the vicinity of said first chamber; a sealed double-wall between the first chamber and the second chamber; and a baffle positioned in at least one of the first chamber and the second chamber and which provides dampening of noise and vibration.

    PNG
    media_image1.png
    538
    607
    media_image1.png
    Greyscale


The preamble of claim 1 is interpreted as functional language.  The fuel tank is intended to be used in vehicles with diesel motor using urea-based chemical substance.  The vehicle is made of polymer-based material by using 5rotation technology.  Claim 1 is directed to a fuel tank and not directed to a vehicle, a diesel motor, polymer-based material or a urea-based chemical.  Claim 1 is not directed to a method of making by rotational molding (rotation technology).
Re claims 2-5, joining chambers are the air pockets within the polyurethane foam core which is injection molded within the sealed double wall and baffle 223.  See column 3 line 65 to column 4, line 2 
Re claim 8, the baffle has a left facing wall and a right facing wall as shown in Fig. 6 of Baumann.  The form of the baffle combines at least two surfaces of the tank, the surface of the left facing wall of the baffle and the surface of the right facing wall of the baffle.
	Claim 9 is evaluated in light of the specification which describes the apparatus for making a mold for rotational molding and a special core heating system that uses heat rods.  The core is an area which would otherwise become cold relative to other areas without the core heating system.  The product of claim 9 is a fuel tank and not the apparatus for making which uses a core and heat rods.  Claim 9 is evaluated as any other product-by-process limitation which includes product-by-apparatus for making limitations in accordance with MPEP 2113.  The objective of the rotational molding and special core heating system is to equalize wall thickness of all surfaces of the fuel tank.  This doesn’t mean that all tank walls have identical or equal thickness and no exact difference or range in wall thickness could be determined by this limitation.  The thickness limitation is a generalization about wall thickness.  For example, an object having a portion A having a thickness x and a portion B having a thickness 5x.  The thickness could be equalized by forming portion A to have a thickness 1.2x and portion B to have a thickness 4.8x. Molding of any object to have equalization of wall thickness is desired for uniformity.  Uniformity of wall thickness and uniformity of heat during injection and curing increase dimensional stability and lead to better results after the object is separated from the mold because all portions of the object have a relatively equalized thickness, equalized strength and other equalized properties.  Therefore, the formed object is more reliable in performance.  Claim 9 is not patentable because there is no quantifiable difference in thickness from the prior art.

1, 4 and 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pazik (US 5850933).
Pazik discloses a combined fuel tank used in vehicles with diesel motor using urea-based chemical substance and made of polymer-based material by using 5rotation technology, comprising a first chamber to left of sender unit 52; a second chamber to right of sender unit 52 positioned in the vicinity of said first chamber; a sealed double-wall [fuel sender unit 52 which forms a recess in the upper surface of the tank’s top wall as shown in Fig. 1 and inwardly protrudes into the tank’s interior as shown in Fig. 3 forming a sealed double wall (sidewalls of protrusion)] between the first chamber and the second chamber; and a baffle 40 (see lines 55-63 of column 5) positioned in at least one of the first chamber and the second chamber and which provides dampening of noise and vibration.

    PNG
    media_image2.png
    425
    826
    media_image2.png
    Greyscale



Re claim 9, the wall thickness of all surfaces of the fuel tank obtained is equalized as shown by the uniform wall thickness of all surfaces of the sealed double wall, baffle and all other retaining surfaces of the tank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrisey (US 4511105) in view of Esser (US 2013/0213973).
Morrisey discloses a combined fuel tank used in vehicles with diesel motor using a urea-based chemical substance and made of polymer-based material by using rotation technology (see column 2, lines 27-29 of Morrisey), comprising a first chamber; a second chamber positioned in the vicinity of said first chamber; a sealed double-wall between the first chamber and the second chamber (see marked-up Fig. 1 and 3 of Morrisey).



    PNG
    media_image3.png
    457
    1055
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    448
    434
    media_image4.png
    Greyscale

Although Morrisey is a fuel tank specifically made for an aircraft, this doesn’t preclude the Morrisey tank from being used to carry fuel and a urea-based chemical substance for a diesel motor powered vehicle.  The language in the preamble is functional. The combined fuel tank is intended for 
Morrisey discloses the invention except for the baffles.  Esser teaches a fuel tank made of thermoplastic material (title), having baffle elements 2.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add at least one baffle or multiple baffles positioned in at least one of the first chamber and the second chamber or in both chambers and which provides dampening of noise and vibration to minimize the nuisance of noise created by splashing or surging liquids (fuel and chemical substances).
The rotation technology mentioned in claim 1 is a product-by-process limitation evaluated in accordance with MPEP 2113.  The kiss off method in claim 4 is another product-by-process limitation evaluated in accordance with MPEP 2113.  The structure is consistent with these product-by-process limitations.
	Re claims 2-3, joining regions are located or embodied on the walls of Morrisey’s tank.
	Re claims 4-5, joining regions are located on the baffles.
Re claim 6, the baffles fit within the designated chambers and are compliant insofar as claim 6 is understood.
Re claim 7, Esser teaches a passage gap provided between at least one tank side surface and the baffle.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the passage gap as the baffle inhibits or slows liquid movement rather than prohibits passage or movement around the baffle.  The baffle doesn’t inhibit movement between baffles and allows movement of liquid between two baffles.
Re claim 8, the baffle has a left facing wall and a right facing wall as shown in Fig. 6 of Baumann.  The form of the baffle combines at least two surfaces of the tank, the surface of the left facing wall of the baffle and the surface of the right facing wall of the baffle.

		Claim 9 is evaluated in light of the specification which describes the apparatus for making a mold for rotational molding and a special core heating system that uses heat rods.  The core is an area which would otherwise become cold relative to other areas without the core heating system.  The product of claim 9 is a fuel tank and not the apparatus for making which uses a core and heat rods.  Claim 9 is evaluated as any other product-by-process limitation which includes product-by-apparatus for making limitations in accordance with MPEP 2113.  The objective of the rotational molding and special core heating system is to equalize wall thickness of all surfaces of the fuel tank.  This doesn’t mean that all tank walls have identical or equal thickness and no exact difference or range in wall thickness could be determined by this limitation.  The thickness limitation is a generalization about wall thickness.  For example, an object having a portion A having a thickness x and a portion B having a thickness 5x.  The thickness could be equalized by forming portion A to have a thickness 1.2x and portion B to have a thickness 4.8x. Molding of any object to have equalization of wall thickness is desired for uniformity.  Uniformity of wall thickness and uniformity of heat during injection and curing increase dimensional stability and lead to better results after the object is separated from the mold because all portions of the object have a relatively equalized thickness, equalized strength and other equalized properties.  Therefore, the formed object is more reliable in performance.  Claim 9 is not patentable because there is no quantifiable difference in thickness from the prior art.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Esser (US 2013/0213973).
	Re claim 6, Baumann fails to disclose more than one baffle.  Esser discloses a plurality of baffles.  It would have been obvious to a person having ordinary skill in the art at the time the invention 
	Re claim 7, Baumann fails to disclose a passage gap.  Esser teaches a passage gap provided between at least one tank side surface and the baffle.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the passage gap as the baffle inhibits or slows liquid movement rather than prohibits passage or movement around the baffle.  The baffle doesn’t inhibit movement between baffles and allows movement of liquid between two baffles.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant fully realizes that Esser is applied for a teaching of multiple baffles, yet, argues that Esser is a single chamber and is not for two different types of fuel.  These arguments are not well taken.  When the Office concedes that Morrisey doesn’t have a baffle, applicant argues that Morrisey doesn’t disclose baffle structure and did not recognize the problem related to noise and vibration.
Re Morrisey, applicant argues the differences in the places of use and technical fields.  The invention is a fuel tank.  Applicant has not combined the fuel tank with any other structure such as a vehicle or a diesel motor.  The intended use is recited in the preamble.  The intended use is a functional limitation which the Morrisey fuel tank meets because it has two different chambers sealed from each 
Applicant incorrectly and unsuccessfully argues that Morrisey is a single chamber.  The title clearly indicates that the fuel tank is compartmented.  The fuel tank of Fig. 1 comprises a fuel cell 12 forming a central compartment or chamber which lies mid-length and first and second end shapes 14, 16, respectively, each forming a compartment or chamber.  The fuel tank of Fig. 2 forms at least four chambers. 
Morrisey’s use of filament in outer wrapping layers and use of a liner is not sufficient to overcome the rejection. Applicant argues that Esser’s baffle structure has a modular structure.  There is no claim language which precludes a modular baffle structure.  Line 3 of claim 1 clearly indicates open language by stating “comprising” which allows the prior art references to include more than what is stated in the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., double-walled buffle structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733